Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4,5 and 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lamberterie in view of Retterath et al. (US-10203399-B2, hereinafter referred to as “Retterath”) further in view of Stern US 20120051383 A1.

Regarding claim 1, Lamberterie teaches:
A light detection and ranging system (FIG 4, 0036:1-2, object detection system 400), comprising:
a pixelated light source comprising a two-dimensional array (FIG 4, 0038:1-2, array 401 of electroluminescent light sources 407; FIG 8, 0069:13-17, monolithic pixelated source 104 of electroluminescent light sources) of individually controllable pixels (0041:5-6, each electroluminescent light source of the array is controlled individually);
a controller operable to individually control each pixel of the two-dimensional array, to emit independently controlled light beams from the pixelated light source (0041:5-7, each electroluminescent light source of the array is controlled individually by an electronic circuit, called a driver or a microcontroller; FIG 8, 0069:13-17, monolithic pixelated source 104 of electroluminescent light sources emits light under control of driver 105);

a photosensor (FIG 4, 0046:1-2, array 402 of light sensors 408) configured to detect one or more of the independently controlled light beams reflected off an object in range of the pixelated light source and in a direction toward the photosensor (FIG 4, 0052:10-12, reflected signal 417 off an object 405 is received by one of the sensors of array 402 of light sensors 408).

Lamberterie does not teach wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters.

wherein each pixel of the two-dimensional array of individually controllable pixels is a light emitting diode capable of both emitting and detecting light at different points in time, wherein the two-dimensional array of individually controllable pixels is formed in a single semiconductor substrate.

Retterath teaches wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters (FIG 3, 6:13-15, emitter/detector array 10 comprises plurality of emitter elements 100 and detector elements 200; note: detector elements 200 constitute a subset of emitter/detector array 10, detector elements 200 are not operated as emitter elements 100).

Retterath is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (using one array as a light source array and a photosensor).

Stern teaches

It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters as taught by Retterath, the Phosita being motivated to apply that modification in order to make the light detection and ranging system compact by using one array (instead of two arrays) as a light source array and a photosensor and further modify with teachings by Stern in order to passive and active 2-D and 3-D high resolution, imaging focal plane arrays.

Regarding claim 12, all elements of claim 1 have been addressed above.
Lamberterie further teaches further comprising an analysis unit operable to calculate a distance and/or orientation between the object and the light detection and ranging system based on the one or more of the independently controlled light beams detected by the photosensor (FIG 4, 0051:1-4, 0052:10-12, calculating unit (UC) 413 calculates distance between object detection system 400 and detected object 405 based on detecting beam 417 reflected off object 405).

Regarding claim 13, Lamberterie teaches:
A method of operating a light detection and ranging system (FIG 4, 0036:1-2, object detection system 400) which includes a photosensor (FIG 4, 0046:1-2, array 402 of light sensors 408) and a pixelated light source comprising a two-dimensional array (FIG 4, 0038:1-2, array 401 of electroluminescent light sources 407) of individually controllable pixels (0041:5-6, each electroluminescent light source of the array is controlled individually), the method comprising:
individually controlling each pixel of the two-dimensional array (0041:5-6, each electroluminescent light source of the array is controlled individually), to emit independently controlled light beams from the pixelated light source (FIG 8, 0069:13-17, monolithic pixelated source 104 of electroluminescent light sources emits light that is transformed into light beam using optical system 102);
directing the independently controlled light beams emitted from the pixelated light source in different directions and/or spreading the independently controlled light beams (FIG 8, 0069:13-18, monolithic pixelated source 104 of electroluminescent light sources emits light that is transformed into light beam projected onto scene 108 using optical system 102); and
detecting one or more of the independently controlled light beams reflected off an object in range of the pixelated light source and in a direction toward the photosensor (FIG 4, 0052:10-12, reflected light beam 417 off an object 405 is detected by one of the sensors of array 402 of light sensors 408).

Lamberterie does not teach wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters
wherein each pixel of the two-dimensional array of individually controllable pixels is a light emitting diode capable of both emitting and detecting light at different points in time, wherein the two-dimensional array of individually controllable pixels is formed in a single semiconductor substrate

Retterath teaches wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters (FIG 3, 6:13-15, emitter/detector array 10 comprises plurality of emitter elements 100 and detector elements 200; note: detector elements 200 constitute a subset of emitter/detector array 10, detector elements 200 are not operated as emitter elements 100).

Retterath is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (using one array as a light source array and a photosensor).
Stern teaches

It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the photosensor is realized by a subset of the individually controllable pixels of the pixelated light source which are not operated as light emitters as taught by Retterath, the Phosita being motivated to apply that modification in order to make the light detection and ranging system compact by using one array (instead of two arrays) as a light source array and a photosensor.

Regarding claim 20, all elements of claim 13 have been addressed above.
Lamberterie further teaches further comprising:
calculating a distance between the object and the light detection and ranging system based on the one or more of the independently controlled light beams detected by the photosensor (FIG 4, 0051:1-4, 0052:10-12, calculating unit (UC) 413 calculates distance between object detection system 400 and detected object 405 based on detecting beam 417 reflected off object 405).

Regarding claim 4,  
Lamberterie further teaches wherein the controller is operable to change the subset of individually controllable pixels used to implement the photosensor so that the pixels used for light emission and the pixels used for light detection change over time (0049:2-5, It may be contemplated, in one example, for the electroluminescent light sources to be used alternately as light sources and as sensors).
Stern teaches that single light emitting diode can be a pixel which is emitter/detector pixel

Regarding claim 5, all elements of claim 3 have been addressed above.
wherein each pixel of the pixelated light source is operated alternately in light emission mode and light detection mode (0049:2-5, It may be contemplated, in one example, for the electroluminescent light sources to be used alternately as light sources and as sensors).

Regarding claim 15, all elements of claim 14 have been addressed above.
Lamberterie further teaches further comprising:
changing the subset of individually controllable pixels used to implement the photosensor so that the pixels used for light emission and the pixels used for light detection change over time (0049:2-5, It may be contemplated, in one example, for the electroluminescent light sources to be used alternately as light sources and as sensors).

Stern teaches that single light emitting diode can be a pixel which is emitter/detector pixel

Regarding claim 16, all elements of claim 15 have been addressed above.
Lamberterie further teaches wherein changing the subset of individually controllable pixels used to implement the photosensor comprises:
operating each pixel of the pixelated light source alternately in light emission mode and light detection mode (0049:2-5, It may be contemplated, in one example, for the electroluminescent light sources to be used alternately as light sources and as sensors).
Stern teaches that single light emitting diode can be a pixel which is emitter/detector pixel

Claims 7-11 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lamberterie, Retterath and Stern further  in view of Bandera et al. (US-7106374-B1, hereinafter referred to as “Bandera”).
Regarding claim 7, all elements of claim 1 have been addressed above.
Lamberterie does not teach wherein the controller is operable to perform a first-resolution scan of a complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect one or more object candidates using a first pixel-to-area-ratio, and perform a second-resolution scan of a region of the complete range of the light detection and ranging system in which the one or more object candidates have been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the one or more object candidates using a second pixel-to-area-ratio.
Bandera teaches wherein the controller is operable to perform a first-resolution scan of a complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect one or more object candidates using a first pixel-to-area-ratio (FIGS 1-2, 7a, 5:49-51, 6:47-55, 9:19-21; DRV system 8 is useful for applications and platforms requiring single or multiple target detection, tracking, cueing, and identification; vision processor 10 creates an initial window request command for a wide field-of-view, low-resolution window that occupies the entire reconfigurable photodetector array 23 for detecting target motion or target contrast against background; low resolution window that occupies the entire frame (FIG 7a)), and perform a second-resolution scan of a region of the complete range of the light detection and ranging system in which the one or more object candidates have been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the one or more object candidates using a second pixel-to-area-ratio (FIGS 1-2, 7b, 5:57-60, 9:22-23, DRV system 8 forms one or more high-resolution windows, each high-resolution window contains a target of interest, formation of multiple higher resolution windows around each target (FIG 7b)).
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (scanning a photosensor array with different image resolutions and different image window sizes).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the controller is operable to perform a first-resolution scan of a complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect one or more object candidates using a first pixel-to-area-ratio, and perform a second-resolution scan of a region of the complete range of the light detection and ranging system in which the one or more object candidates have been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the one or more object candidates using a second pixel-to-area-ratio as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to be adaptable and versatile through having the ability to scan the photosensor array with different image resolutions and different image window sizes.

Regarding claim 8, all elements of claim 7 have been addressed above.
Lamberterie does not teach wherein if one of the one or more object candidates is confirmed as the object, the second subset of pixels is automatically adapted to cover an area of a predicted movement track of the object.
Bandera teaches wherein if one of the one or more object candidates is confirmed as the object, the second subset of pixels is automatically adapted to cover an area of a predicted movement track of the object (FIGS 1-2, 7b, 7:58-65, 9:22-23, vision processor 10 retrieves digital video from RAM 14 and processes it; processing may take the form of image enhancement, compression, target detection, tracking, cueing, and recognition; or other algorithms for surveillance or multi-target detection and tracking; formation of multiple higher resolution windows around each target (FIG 7b)).
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (tracking objects).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein if one of the one or more object candidates is confirmed as the object, the second subset of pixels is automatically adapted to cover an area of a predicted movement track of the object as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to automatically track detected objects.


Lamberterie does not teach wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the complete range of the light detection and ranging system.
Bandera teaches wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the complete range of the light detection and ranging system (5:61-63, while targets are being tracked at high resolution, the low-resolution background window remains active and continues to search for new targets over a wide field-of-view).
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (tracking objects).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the complete range of the light detection and ranging system as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to frequently monitor the full field of view to detect (and subsequently track) new objects.

Regarding claim 10, all elements of claim 9 have been addressed above.
Lamberterie does not teach wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array every 50 to 100 milliseconds to detect new object candidates which enter the range of the light detection and ranging system.
Bandera teaches wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array every 50 to 100 milliseconds to detect new object candidates which enter the range of the light detection and ranging system (FIGS 2-5, 9:66-67, 10:1-10, host computer 19 or processor 21 control photodetector array 23 or ROIC 34 via controller 22 to .
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (tracking objects).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the controller is operable to periodically activate the first subset of the pixels of the two-dimensional array every 50 to 100 milliseconds to detect new object candidates which enter the range of the light detection and ranging system as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to frequently enough monitor the full field of view to detect (and subsequently track) new objects.

Regarding claim 11, all elements of claim 1 have been addressed above.
Lamberterie does not teach wherein the controller is operable to simultaneously activate a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels.
Bandera teaches wherein the controller is operable to simultaneously activate a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels (FIGS 1-2, 5:61-63, 6:47-55; while targets are being tracked at high resolution, low-resolution background window remains active and continues to search for new targets over a wide field-of-view; vision processor 10 requests a wide field-of-view, low-resolution window that occupies the entire reconfigurable photodetector array 23 for target contrast against background; note: target contrasting against background involves verifying whether detected signals are background weak reflections or spurious signals, or indicate a target or targets).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the light detection and ranging system as taught by Lamberterie to also include wherein the controller is operable to simultaneously activate a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to distinguish between the background noise signal and an object detection signal; hence, minimize false positives.

Regarding claim 17, all elements of claim 13 have been addressed above.
Lamberterie does not teach further comprising:
performing a first-resolution scan of the complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect an object candidate using a first pixel-to-area-ratio; and
performing a second-resolution scan of a region of the complete range of the light detection and ranging system in which the object candidate has been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the object candidate using a second pixel-to-area-ratio ratio.
Bandera teaches further comprising:
performing a first-resolution scan of the complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect an object candidate using a first pixel-to-area-ratio (FIGS 1- 2, 7a, 5:49-51, 6:47-55, 9:19-21; DRV system 8 is useful for applications and platforms requiring single or multiple target detection, tracking, cueing, and identification; vision processor 10 creates an initial window request command for a wide field-of-view, low-resolution ; and
performing a second-resolution scan of a region of the complete range of the light detection and ranging system in which the object candidate has been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the object candidate using a second pixel-to-area-ratio ratio (FIGS 1-2, 7b, 5:57-60, 9:22-23, DRV system 8 forms one or more high-resolution windows, each high-resolution window contains a target of interest, formation of multiple higher resolution windows around each target (FIG 7b)).
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (scanning a photosensor array with different image resolutions and different image window sizes).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the method of operating a light detection and ranging system as taught by Lamberterie to also include further comprising:
performing a first-resolution scan of the complete range of the light detection and ranging system using a subset of pixels of the two-dimensional array to detect an object candidate using a first pixel-to-area-ratio; and
performing a second-resolution scan of a region of the complete range of the light detection and ranging system in which the object candidate has been detected using a second subset of the pixels of the two-dimensional array which emit light in the direction of the object candidate using a second pixel-to-area-ratio ratio as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to be adaptable and versatile through having the ability to scan the photosensor array with different image resolutions and different image window sizes.

Regarding claim 18, all elements of claim 17 have been addressed above.
Lamberterie does not teach further comprising:
periodically activating the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the range of the light detection and ranging system.
Bandera teaches further comprising:
periodically activating the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the range of the light detection and ranging system (5:61-63, while targets are being tracked at high resolution, the low-resolution background window remains active and continues to search for new targets over a wide field-of-view).
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (tracking objects).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the method of operating a light detection and ranging system as taught by Lamberterie to also include further comprising:
periodically activating the first subset of the pixels of the two-dimensional array to detect new object candidates which enter the range of the light detection and ranging system as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to frequently monitor the full field of view to detect (and subsequently track) new objects.

Regarding claim 19, all elements of claim 13 have been addressed above.
Lamberterie does not teach further comprising:
simultaneously activating a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels.
Bandera teaches further comprising:
simultaneously activating a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels (FIGS 1-2, 5:61-63, 6:47-55; while targets are being tracked at high resolution, low-resolution .
Bandera is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (tracking objects).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to which the claimed invention pertains to have modified the method of operating a light detection and ranging system as taught by Lamberterie to also include further comprising:
simultaneously activating a subset of the pixels of the two-dimensional array to verify weak reflections or spurious signals detected by the photosensor in range or near the subset of pixels as taught by Bandera, the Phosita being motivated to apply that modification in order for the light detection and ranging system to have the ability to distinguish between the background noise signal and an object detection signal; hence, minimize false positives.

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. Applicant is mixing detector array 200 with transmitter array 100. Figure 11a, 11b explicitly shows array of pixelated detectors 200 which are not operating as a light source and are individually addressable in order to read out the information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645